DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	  Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-12, 15, 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blum (US 5,757,218) in view of Vandepas. (US 2013/0249611).
Regarding claim 9 (as best understood), Blum discloses a duty cycle adjustment circuit [e.g. fig. 1], comprising: an adjustment circuit [e.g. fig. 1], comprising a duty cycle adjuster [e.g. 102/114], wherein the duty cycle adjustor is configured to receive a clock signal [e.g. 122] and to adjust a duty cycle of the clock signal using the plurality of adjustor cells to provide a duty cycle adjusted clock signal [e.g. 124], wherein the adjustment circuit is further configured to contemporaneously apply both a respective fine adjustment [e.g. 310 fig. 3] to the duty cycle of the clock signal and a respective coarse adjustment [e.g. 308 fig. 3] to the duty cycle of the clock signal. Blum does not disclose a plurality of adjustor cells, wherein each of a first serially-coupled subset of the plurality of adjustor cells are each configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second serially-coupled subset of the plurality of adjustment cells non-overlapping with the first serially-coupled subset, wherein a first one of the first serially-coupled subset of the plurality of adjustor cells is configured to receive the clock signal contemporaneous [interpreted as simultaneous] with receipt of the clock signal at a first one of the second serially-coupled subset of the plurality of adjustor cells. 
However, Vandepas discloses a plurality of adjustor cells [see fig. 3]; wherein each of a first serially-coupled subset [e.g. the most left column having coarse adjust cells(the cells controlled by Cr[n]); and/or the second columns from left (the cells controlled by Cr[n-1]). Many combinations/choices] of the plurality of adjustor cells are each configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second serially-coupled subset [e.g. the bottom n inverterss controlled by Cr[0] excluding the top one, the n cells controlled by Fn[n]; and/or the bottom n-1 inverters controlled by Cr[1] excluding the top two inverters, the cell controlled by Fn[n-1 (or the cells controlled by Cr[0], the cell controlled by Fn[0]; and/or the cells controlled by Cr[1], the cell controlled by Fn[1]). Many combinations/ choices] of the plurality of adjustment cells non-overlapping with the first subset is further configured to contemporaneously apply both a respective fine adjustment and the respective coarse adjustment, wherein a first one [e.g. the bottom invert controlled by Cr(n)/ the bottom invert controlled by Cr(n-1) (or the most left column having coarse adjust cells; or the second columns from left). Many combinations/choices] of the first serially-coupled subset of the plurality of adjustor cells is configured to receive the clock signal contemporaneous with receipt of the clock signal at a first one [e.g. the bottom invert controlled by Cr(0)/ the bottom invert controlled by Cr(1) (or the cells controlled by Cr[0]), the cell controlled by Fn[0]; or the cells controlled by Cr[1], the cell controlled by Fn[1]). Many combinations/choices] of the second serially-coupled subset of the plurality of adjustor cells.
 Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Blum in accordance with the teaching of Vandepas regarding delay elements [see delay elements fig. 3] in order to provide a wider range of fine control code to compensate for temperature changes and/or other form of process variations without resulting in larger size [paragraphs 0004-0005]. See also the rejection of claim 17.
Regarding claim 10, the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising a coarse adjustment control logic [e.g. 302/304 (after modification) fig. 3 of Blum] configured to control a coarse adjustment of the clock signal via any of the plurality of adjustor cells.

Regarding claim 11, the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising fine control logic [e.g. 302/306 (after modification) fig. 3 of Blum] configured to control a fine adjustment of the clock signal via the second subset of the plurality of adjustor cells.

Regarding claim 12, the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising a duty cycle detection circuit [e.g. 104 fig. 1 Blum] configured to detect a duty cycle error of the duty cycle adjusted clock signal, wherein a coarse adjustment and fine adjustment are based on the duty cycle error.
Regarding claim 15, the combination discussed above discloses the duty cycle adjustment circuit of claim 9, wherein the plurality of adjuster cells each comprises an inverter [see fig. 3 Vandepas].
Regarding claim 17, Blum discloses a method [e.g. fig. 1], comprising: receiving a clock signal [e.g. 122] at duty cycle adjustor [e.g. 102/114]; and contemporaneously: applying a coarse adjustment [e.g. 308 fig. 3] to the duty cycle of the clock signal based on a respective coarse adjustment value using an adjustor cell [e.g one of 402, one of 406 fig. 4]; configured to contemporaneously apply both the coarse adjustment and a fine adjustment [e.g. 310 fig. 3] to the duty cycle of the clock signal; and applying the fine adjustment of the duty cycle of the clock signal based on the respective fine adjustment value using at least the adjustor cell of the plurality of adjustor cells of the duty cycle adjustor. Blum does not disclose a first serially-coupled subset of less than all of a plurality of adjustor cells that are each configured to contemporaneously apply both a portion of the coarse adjustment and a portion of a fine adjustment based on a respective fine adjustment value, and a second serially-coupled subset of the plurality of adjustor cells non-overlapping with the first subset are each only configured to apply the coarse adjustment, wherein a first one of the first serially-coupled subset of the plurality of adjustor cells is configured to receive the clock signal contemporaneous [interpreted as simultaneous] with receipt of the clock signal at a first one of the second serially-coupled subset of the plurality of adjustor cells.
However, Vandepas discloses a first serially-coupled subset [e.g. the bottom n inverterss controlled by Cr[0] excluding the top one, the n cells controlled by Fn[n]; and/or the bottom n-1 inverters controlled by Cr[1] excluding the top two inverters, the cell controlled by Fn[n-1] ( or the cells controlled by Cr[0], the cell controlled by Fn[0]; and/or the cells controlled by Cr[1], the cell controlled by Fn[1]). Many combinations/ choices] of less than all of a plurality of adjustor cells that are each configured to contemporaneously apply both a portion of the coarse adjustment and a portion of a fine adjustment based on a respective fine adjustment value, and a second serially-coupled subset [e.g. the most left column having coarse adjust cells(the cells controlled by Cr[n]); and/or the second columns from left (the cells controlled by Cr[n-1]). Many combinations/choices] of the plurality of adjustor cells non-overlapping with the first subset are each only configured to apply the coarse adjustment, wherein a first one of the first serially-coupled subset of the plurality of adjustor cells is configured to receive the clock signal contemporaneous with receipt of the clock signal at a first one of the second serially-coupled subset of the plurality of adjustor cells, such that the combination discloses applying a coarse adjustment to the duty cycle of the clock signal based on a respective coarse adjustment value using an adjustor cell selected from a first serially-coupled subset of less than all of a plurality of adjustor cells of the duty cycle adjustor that are each configured to contemporaneously apply both a portion of the coarse adjustment and a portion of a fine adjustment to the duty cycle of the clock signal based on a respective fine adjustment value, wherein a second serially-coupled subset of the plurality of adjustor cells non-overlapping with the first subset are each only configured to apply the coarse adjustment, wherein a first one [e.g. the bottom invert controlled by Cr(0)/ the bottom invert controlled by Cr(1) (or the cells controlled by Cr[0]), the cell controlled by Fn[0]; or the cells controlled by Cr[1], the cell controlled by Fn[1]). Many combinations/choices] of the first serially-coupled subset of the plurality of adjustor cells is configured to receive the clock signal contemporaneous with receipt of the clock signal at a first one [e.g. the bottom invert controlled by Cr(n)/ the bottom invert controlled by Cr(n-1) ( or the most left column having coarse adjust cells; or the second columns from left). Many combinations/choices] of the second serially-coupled subset of the plurality of adjustor cells; and applying the fine adjustment of the duty cycle of the clock signal based on the respective fine adjustment value using at least the adjustor cell of the plurality of adjustor cells of the duty cycle adjustor. Also see claims 1, 9 rejections.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Blum in accordance with the teaching of Vandepas regarding delay elements [see delay elements fig. 3] in order to provide a wider range of fine control code to compensate for temperature changes and/or other form of process variations without resulting in larger size [paragraphs 0004-0005]. 
Regarding claim 19, the combination discussed above discloses the method of claim 17, wherein providing the fine adjustment of the duty cycle of the clock signal contemporaneous with the coarse adjustment [see at least fig. 3 of Vandepas].

Claims 1-7, 9-15, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US 8,933,738, also see provisional application) in view of Vandepas. (US 2013/0249611).
Regarding claim 1, Wu discloses an apparatus, comprising: a duty cycle adjustment circuit [e.g. fig. 1] configured to receive a signal [e.g. the input signal of 12], wherein, during a coarse adjustment selection operation [see at least coarse tuning circuit 12 and fig. 2], the duty cycle adjustment circuit is configured to elect a coarse adjustment value to adjust a duty cycle of the signal by a first adjustment amount, wherein, after selection of the course adjustment value and during a fine adjustment selection operation [see at least fine tuning circuit 14 and fig. 2], the duty cycle adjustment circuit is further configured to select a fine adjustment value to additionally adjust the duty cycle of the signal a second adjustment amount to provide a duty cycle adjusted signal. Wu does not disclose a first plurality of serially-coupled adjustor cells each configured to contemporaneously apply at least a portion of a fine adjustment amount and at least a portion of a coarse adjustment amount to the signal based on the fine adjustment value and the coarse adjustment value, respectively, and a second plurality of serially-coupled adjustor cells each configured to selectively apply only a portion of the coarse adjustment amount, wherein a first one of the first plurality of serially-coupled adjustor cells is configured to receive the signal contemporaneous [interpreted as simultaneous] with receipt of the signal at a first one of the second of serially-coupled adjustor cells.
 However, Vandepas discloses a delay circuit [see fig. 3] comprises: a first plurality of serially-coupled adjustor cells [e.g. the bottom n inverterss controlled by Cr[0] excluding the top one, the n cells controlled by Fn[n]; and/or the bottom n-1 inverters controlled by Cr[1] excluding the top two inverters, the cell controlled by Fn[n-1]. Many combinations/ choices] each configured to contemporaneously [interpreted as co-existing (co-applying) during a period according to applicant’s most recent arguments filed on 07/02/2021 and 12/13/2021] apply at least a portion of the fine adjustment amount and at least a portion of the coarse adjustment amount to the signal based on the fine adjustment value and the coarse adjustment value, respectively, wherein the delay circuit further comprises a second plurality of serially-coupled adjustor cells [e.g. the most left column having coarse adjust cells (the cells controlled by Cr[n]); and/or the second columns from left (the cells controlled by Cr[n-1]). Many combinations/choices] each configured to selectively apply only a portion of the coarse adjustment amount to the signal based on the coarse adjustment value, wherein a first one [e.g. the bottom invert controlled by Cr(0)/ the bottom invert controlled by Cr(1). Many combinations/choices] of the first plurality of serially-coupled adjustor cells is configured to receive the signal contemporaneous with receipt of the signal at a first one [e.g. the bottom invert controlled by Cr(n)/ the bottom invert controlled by Cr(n-1). Many combinations/choices] of the second of serially-coupled adjustor cells.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Wu in accordance with the teaching of Vandepas regarding delay circuit [see fig. 3] in order to provide a wider range of fine control code to compensate for temperature changes and/or other form of process variations without resulting in larger size [paragraphs 0004-0005]. See also the rejection of claim 17.
Regarding claim 2, the combination discussed above discloses the apparatus of claim 1, wherein, during a coarse adjustment selection operation, the duty cycle adjustment circuit is configured to determine whether the coarse adjustment value satisfies a coarse oscillation condition prior to selection of the fine adjustment value [see at least re-trimming fig. 4 Wu].

Regarding claim 3, the combination discussed above discloses the apparatus of claim 2, wherein the coarse oscillation condition is satisfied when coarse adjustments produce an overshoot condition followed by an undershoot condition a threshold number of times [see at least re-trimming fig. 4 Wu].

Regarding claim 4, the combination discussed above discloses the apparatus of claim 1, wherein the duty cycle adjustment circuit is configured to adjust the rise time of the signal or the fall time of the signal [see at least 5B, 5C Wu, and fig. 3 of Vandepas].

Regarding claim 5, the combination discussed above discloses the apparatus of claim 1, wherein the adjustor cell includes an inverter [see at least fig. 3 of Vandepas].

Regarding claim 6, the combination discussed above discloses the apparatus of claim 1, further comprising coarse adjustment logic [e.g. the circuit controlling the Cr of the first plurality of serially-coupled adjustor cells, fig. 3 of Vandepas] coupled to each of the plurality of serially-coupled adjustor cells and configured to control the coarse adjustment value.

Regarding claim 7, the combination discussed above discloses the apparatus of claim 6, further comprising fine adjustment logic [e.g. the circuit controlling the Fn of the second plurality of serially-coupled adjustor cells, fig. 3 of Vandepas] coupled the plurality of serially-coupled adjustor cells and configured to control the fine adjustment value.

Regarding claim 9, Wu discloses a duty cycle adjustment circuit [figs. 1-2], comprising: an adjustment circuit [e.g. 1], comprising a duty cycle adjuster [e.g. 1], wherein the duty cycle adjustor is configured to receive a clock signal [e.g. the input signal of 12] and to adjust a duty cycle of the clock signal using the plurality of adjustor cells to provide a duty cycle adjusted clock signal [e.g. 28], wherein the adjustment circuit is further configured to contemporaneously [interpreted as co-existing during a period according to applicant’s most recent arguments filed on 07/02/2021] apply both a respective fine adjustment [see at least coarse tuning circuit 14 and fig. 2] to the duty cycle of the clock signal and a respective coarse adjustment [see at least coarse tuning circuit 12 and fig. 2] to the duty cycle of the clock signal. Wu does not disclose a plurality of adjustor cells, wherein each of a first serially-coupled subset of the plurality of adjustor cells are each configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second serially-coupled subset of the plurality of adjustment cells non-overlapping with the first serially-coupled subset, wherein a first one of the first serially-coupled subset of the plurality of adjustor cells is configured to receive the clock signal contemporaneous [interpreted as simultaneous] with receipt of the clock signal at a first one of the second serially-coupled subset of the plurality of adjustor cells. 
However, Vandepas discloses a plurality of adjustor cells [see fig. 3]; wherein each of a first serially-coupled subset [e.g.  the most left column having coarse adjust cells (the cells controlled by Cr[n]); and/or the second columns from left (the cells controlled by Cr[n-1]). Many combinations/choices] of the plurality of adjustor cells are each configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second serially-coupled subset [e.g. the bottom n inverterss controlled by Cr[0] excluding the top one, the n cells controlled by Fn[n]; and/or the bottom n-1 inverters controlled by Cr[1] excluding the top two inverters, the cell controlled by Fn[n-1 (or the cells controlled by Cr[0], the cell controlled by Fn[0]; and/or the cells controlled by Cr[1], the cell controlled by Fn[1]). Many combinations/ choices] of the plurality of adjustment cells non-overlapping with the first subset is further configured to contemporaneously apply both a respective fine adjustment and the respective coarse adjustment, wherein a first one [e.g. the bottom invert controlled by Cr(n)/ the bottom invert controlled by Cr(n-1) (or the most left column having coarse adjust cells; or the second columns from left). Many combinations/choices] of the first serially-coupled subset of the plurality of adjustor cells is configured to receive the clock signal contemporaneous with receipt of the clock signal at a first one [e.g. the bottom invert controlled by Cr(0)/ the bottom invert controlled by Cr(1) (or the cells controlled by Cr[0]), the cell controlled by Fn[0]; or the cells controlled by Cr[1], the cell controlled by Fn[1]). Many combinations/choices] of the second serially-coupled subset of the plurality of adjustor cells.
 Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Wu in accordance with the teaching of Vandepas regarding delay elements [see delay elements fig. 3] in order to provide a wider range of fine control code to compensate for temperature changes and/or other form of process variations without resulting in larger size [paragraphs 0004-0005]. See also the rejection of claims 1.
Regarding claim 10, the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising a coarse adjustment control logic [e.g. the circuit controlling the Cr of the first plurality of serially-coupled adjustor cells, fig. 3 of Vandepas] configured to control a coarse adjustment of the clock signal via any of the plurality of adjustor cells.

Regarding claim 11, the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising fine control logic [e.g. the circuit controlling the Fn of the second plurality of serially-coupled adjustor cells, fig. 3 of Vandepas] configured to control a fine adjustment of the clock signal via the second subset of the plurality of adjustor cells.

Regarding claim 12, the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising a duty cycle detection circuit [e.g. 16 Wu] configured to detect a duty cycle error of the duty cycle adjusted clock signal, wherein a coarse adjustment and fine adjustment are based on the duty cycle error.

Regarding claim 13, the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising recovery control logic [e.g. 16/18 Wu] configured to enable sequential selection of coarse and fine adjustment values to apply to the clock signal by the duty cycle adjustor during a duty cycle adjustment selection operation.

Regarding claim 14, the combination discussed above discloses the duty cycle adjustment circuit of claim 9, wherein, during the duty cycle adjustment selection operation the duty cycle adjuster is configured to change a selected coarse adjustment value applied to the duty cycle of the clock signal until changes to the selected coarse adjustment applied to the duty cycle of the clock signal produce an overshoot condition followed by an undershoot condition a threshold number of times [see at least fig. 2 of Wu].

Regarding claim 15, the combination discussed above discloses the duty cycle adjustment circuit of claim 9, wherein the plurality of adjuster cells each comprise an inverter [see fig. 3 of Vandepas].

Regarding claim 17, Wu discloses a method [e.g. figs. 1-2], comprising: receiving a clock signal at duty cycle adjustor; and contemporaneously [interpreted as co-existing according to applicant’s most recent arguments filed on 07/02/2021]: applying a coarse adjustment to the duty cycle of the clock signal based on a respective coarse adjustment value; and applying the fine adjustment of the duty cycle of the clock signal based on the respective fine adjustment value using at least the adjustor cell of the plurality of adjustor cells of the duty cycle adjustor.
Wu does not disclose an adjustor cell selected from a first serially-coupled subset of less than all of a plurality of adjustor cells of the duty cycle adjustor that are each configured to contemporaneously apply both a portion of the coarse adjustment and a portion of a fine adjustment to the duty cycle of the clock signal based on a respective fine adjustment value, wherein a second serially-coupled subset of the plurality of adjustor cells non-overlapping with the first subset are each only configured to apply the coarse adjustment, wherein a first one of the first serially-coupled subset of the plurality of adjustor cells is configured to receive the clock signal contemporaneous with receipt of the clock signal at a first one of the second serially-coupled subset of the plurality of adjustor cells. 
However, Vandepas discloses an adjustor cell selected from a first serially-coupled subset [e.g. the bottom n inverterss controlled by Cr[0] excluding the top one, the n cells controlled by Fn[n]; and/or the bottom n-1 inverters controlled by Cr[1] excluding the top two inverters, the cell controlled by Fn[n-1] ( or the cells controlled by Cr[0], the cell controlled by Fn[0]; and/or the cells controlled by Cr[1], the cell controlled by Fn[1]). Many combinations/ choices] of less than all of a plurality of adjustor cells of the duty cycle adjustor that are each configured to contemporaneously apply both a portion of the coarse adjustment and a portion of a fine adjustment to the duty cycle of the clock signal based on a respective fine adjustment value, wherein a second serially-coupled subset [e.g.  the most left column having coarse adjust cells (the cells controlled by Cr[n]); and/or the second columns from left (the cells controlled by Cr[n-1]). Many combinations/choices] of the plurality of adjustor cells non-overlapping with the first subset are each only configured to apply the coarse adjustment, wherein a first one [e.g. the bottom invert controlled by Cr(0)/ the bottom invert controlled by Cr(1) (or the cells controlled by Cr[0]), the cell controlled by Fn[0]; or the cells controlled by Cr[1], the cell controlled by Fn[1]). Many combinations/choices] of the first serially-coupled subset of the plurality of adjustor cells is configured to receive the clock signal contemporaneous with receipt of the clock signal at a first one [e.g. the bottom invert controlled by Cr(n)/ the bottom invert controlled by Cr(n-1) ( or the most left column having coarse adjust cells; or the second columns from left). Many combinations/choices] of the second serially-coupled subset of the plurality of adjustor cells [see rejections in claim 1, 9 and 17].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Wu in accordance with the teaching of Vandepas regarding delay elements [see delay elements fig. 3] in order to provide a wider range of fine control code to compensate for temperature changes and/or other form of process variations without resulting in larger size [paragraphs 0004-0005]. See also at least the rejections of claims 1, 9, 17.
Regarding claim 18, the combination discussed above discloses the method of claim 17, further comprising, during a duty cycle adjustment selection operation, selecting the respective fine adjustment value to apply to the clock signal to perform the fine adjustment of the duty cycle of the clock signal after completion of selection of the respective coarse adjustment value to apply to the clock signal to perform the coarse adjustment of the duty cycle of the clock signal [see at least fig. 2 of Wu].

Regarding claim 19, the combination discussed above discloses the method of claim 17, wherein providing the fine adjustment of the duty cycle of the clock signal contemporaneous [e.g. coexisting] with the coarse adjustment.

Regarding claim 20, the combination discussed above discloses the method of claim 17, further comprising, during a duty cycle adjustment selection operation, ceasing changes to the respective coarse adjustment value in response to detection of an overshoot condition followed by an undershoot condition a threshold number of times [see at least fig. 2 of Wu].

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US 8,933,738, also see provisional application) in view of Vandepas. (US 2013/0249611) and Lin (US 6,940,328).
Regarding claim 8, the combination discussed above discloses the apparatus of claim 1. The combination does not disclose to use a buffer to receive a signal and to delay the signal to provide an output signal. However, it is known to use a buffer to receive a signal and to delay the signal to provide an output signal. For example, Lin, in the same filed of endeavor, discloses further comprising: a signal generator [310 fig. 3] coupled to the duty cycle adjustment circuit and configured to receive an external signal [CLK fig. 3], the signal generator further configured to delay the external signal to provide the signal to the duty cycle adjustment circuit. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Wu and Vandepas in accordance with the teaching of Lin regarding a buffer for the purpose of utilizing a well-known buffer to help control the external signal.

 Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US 8,933,738, also see provisional application) in view of Vandepas. (US 2013/0249611) and Yasuda et al. (US 2009/0108896).

Regarding claim 16, the combination discussed above discloses the duty cycle adjustment circuit of claim 9, wherein an adjustor cell of the second subset of the plurality of adjuster cells comprises a first transistor having a first size for providing a coarse adjustment and except a second transistor [see transistor in 303 Vandepas] having a second size for providing a fine adjustment. However, it’s well-known to utilize the transistor size to provide different delay. For example, Yasuda discloses to utilize the transistor size to provide different delay [e.g. para. 0041]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Wu and Vandepas in accordance with the teaching of Yasuda regarding an adjustment of delay time for the purpose of utilizing a different size of a transistor to adjust the delay [e.g. para. 0041].

Response to Arguments
The amendments filed on 12/13/2021 have been addressed in the above rejection sections discussed above.
Regarding claim 9, applicant argues on pages 9-10 that ‘rows of coarse elements (Cr[n]-Cr[0])" cannot possibly correspond to "a first serially-coupled subset of the plurality of adjustor cells," as recited in independent claim 1, because the rows of coarse elements (Cr[n]-Cr[0]) are not "serially-coupled." Rather, they are coupled in parallel to one another.’ See Applicant Arguments filed on 12/15/2021.
However, at least Vandepas discloses the elements of the columns of Cr[n]/Cr[n-1]) are "serially-coupled." Also see the matched elements discussed in the rejection section.
In addition, applicant argues on page 10 that ‘the fine control code 109 and the ring oscillator 301 do not form any circuit arrangement that could be construed as a "serially-coupled subset of the plurality of adjustment cells," as recited in independent claim 9. For example, the fine control code 109 is not serially coupled with any part of the ring oscillator 301. In addition, the bottom fine element (Fn[n]-Fn[0]) does not receive the input clock signal, as alleged by the Office.’
However, at least Vandepas discloses a first serially-coupled subset [e.g.  the most left column having coarse adjust cells (the cells controlled by Cr[n]); and/or the second columns from left (the cells controlled by Cr[n-1]). Many combinations/choices] of the plurality of adjustor cells are each configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second serially-coupled subset [e.g. the bottom n inverterss controlled by Cr[0] excluding the top one, the n cells controlled by Fn[n]; and/or the bottom n-1 inverters controlled by Cr[1] excluding the top two inverters, the cell controlled by Fn[n-1 (or the cells controlled by Cr[0], the cell controlled by Fn[0]; and/or the cells controlled by Cr[1], the cell controlled by Fn[1]). Many combinations/ choices] of the plurality of adjustment cells non-overlapping with the first subset is further configured to contemporaneously apply both a respective fine adjustment and the respective coarse adjustment, wherein a first one [e.g. the bottom invert controlled by Cr(n)/ the bottom invert controlled by Cr(n-1) (or the most left column having coarse adjust cells; or the second columns from left). Many combinations/choices] of the first serially-coupled subset of the plurality of adjustor cells is configured to receive the clock signal contemporaneous with receipt of the clock signal at a first one [e.g. the bottom invert controlled by Cr(0)/ the bottom invert controlled by Cr(1) (or the cells controlled by Cr[0]), the cell controlled by Fn[0]; or the cells controlled by Cr[1], the cell controlled by Fn[1]). Many combinations/choices] of the second serially-coupled subset of the plurality of adjustor cells.
Therefore, the combination of Blum and Vandepas/Wu and Vandepas discloses "each of a first serially-coupled subset of the plurality of adjustor cells is configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second serially-coupled subset of the plurality of adjustment cells non-overlapping with the first serially-coupled subset is configured to contemporaneously apply both a respective fine adjustment to the duty cycle of the clock signal and the respective coarse adjustment to the duty cycle of the clock signal".
Regarding claim 17, Applicant;s arguments are based on the arguments in claim 9. As discussed above, claim 9 is not patentable at this point. Similarly, claim 17 is not patentable at this point.
Regarding claim 1, applicant argues on page 12 that “Vandepas does not make up for the deficiencies of Wu for the reasons discussed above. Therefore, Vandepas does not disclose or suggest "a first plurality of serially-coupled adjustor cells each configured to contemporaneously apply at least a portion of the fine adjustment amount and at least a portion of the coarse adjustment amount to the signal based on the fine adjustment value and the coarse adjustment value," as recited in the combination of claim 1.”
However, Vandepas discloses a first plurality of serially-coupled adjustor cells [e.g. the bottom n inverterss controlled by Cr[0] excluding the top one, the n cells controlled by Fn[n]; and/or the bottom n-1 inverters controlled by Cr[1] excluding the top two inverters, the cell controlled by Fn[n-1]. Many combinations/ choices] each configured to contemporaneously apply at least a portion of the fine adjustment amount and at least a portion of the coarse adjustment amount to the signal based on the fine adjustment value and the coarse adjustment value, respectively.
Regarding dependent claims 2-8, 10-16 and 18-20, Applicant;s arguments are based on the arguments in independent claims 1, 9 and 17. As discussed above, independent claims 1, 9 and 17 are not patentable at this point. Similarly, dependent claims 2-8, 10-16 and 18-20 are not patentable at this point.
Also see the rejection section discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842